Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-17 are pending. 

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 1-14, and SEQ ID NO: 1 in the reply filed on 10/25/2022 is acknowledged. 
Claims 15-17 are withdrawn for being drawn to non-elected inventions.
	Claims 1-14 and SEQ ID NO: 1 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.


                  			 Improper Markush Grouping
3.           Claims 1-14 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claims 1-3, 7 and 9, promoters of SEQ ID NO:2-20 have distinct structure from that of elected SEQ ID NO:1.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



4.	Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A review of the language of claims indicates that the claims are broadly drawn to a genus of nucleotide sequences having at least 85% to SEQ ID NO: 1; a fragment thereof having gene-regulatory activity.
The specification teaches that construct 1 comprising promoter of SEQ ID NO: 1 show3d pollen-preferred expression pattern (Table 5, paragraph [104]). 
However, the specification does not describe the structure of any other species in the claimed genus except for SEQ ID NO: 1. Neither the specification nor the prior art teaches the conserved structures that are essential for the pollen-preferential promoter activity of SEQ ID NO: 1. The only structures correlated with the pollen-preferential promoter activity are the sequences of SEQ ID NO: 1. Not a single species differing in sequence from SEQ ID NO: 1 and having their promoter activity is described in the specification. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences falling within the scope of the claimed genus.  Applicants only describe species of SEQ ID NO: 1.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for SEQ ID NO: 1, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

5.	Claim 1-14 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for SEQ ID NO: 1 being pollen preferential promoter for maize plant or transgenic maize plant comprising SEQ ID NO: 1 operably linked to a transcribable DNA molecule, does not reasonably provide enablement for any nucleotide sequences having at least 85% to SEQ ID NO: 1 or any transgenic plant comprising SEQ ID NO: 1 operably linked to a transcribable DNA molecule. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.             
A review of the language of claims indicates that the claims are broadly drawn to a genus of nucleotide sequences having at least 85% to SEQ ID NO: 1; a transgenic plant comprising the nucleotide sequence operably linked to a heterologous transcribable DNA molecule.
The specification teaches that construct 1 comprising promoter of SEQ ID NO: 1 showed pollen-preferred expression pattern in maize plant (Table 5, paragraph [104]). 
First, the promoter of SEQ ID NO: 1 are pollen preferential only in maize plant. The specification fails to provide guidance on other host plants. It is well known in the art that, using a promoter isolated from one species of plant would produce unpredictable results when said promoter is used to specify expression of a gene in another species of plant. Oommenn et al (1994, The Plant Cell 6:1789-1803) teach that the alfalfa isoflavone reductase promoter exhibits a different expression pattern in tobacco as compared to the expression in alfalfa.  In tobacco, the alfalfa isoflavone reductase promoter expressed in vegetative tissues and in reproductive organs whereas the same construct only expressed in the root meristem, cortex and nodules of alfalfa plants (abstract). Due to the unpredictability of the art, lack of further guidance, undue experimentation would be required to determine whether the sequences of SEQ ID NO: 1 function as pollen preferential promoters in all other plants. Therefore, only transgenic maize plant is enabled accordingly.
The specification fails to provide guidance on how to modify the promoter of SEQ ID NO: 1to generate the variants of SEQ ID NO: 1 which, for example, has 85% identity to SEQ ID NO: 1.
 It is well known in the art that the promoter element essential for its function could be very small (Kim et al. 1994, Plant Molecular Biology 24: 105-117, abstract). For example, the DNA that has at least 85% sequence identity to the nucleotide sequence of SEQ ID NO: 1 could have up to 295 unmatched bases that are scattered along said nucleotide sequence. Since neither the specification nor the prior art teaches all the motifs required for promoter activity, it is not known which bases are indispensable for such promoter activity along the promoter region and which bases are not.  Therefore, in the absence of further guidance, undue experimentation would be required by one skilled in the art to make and use the claimed invention with DNA that has at least 85% sequence identity to the nucleotide sequence of SEQ ID NO: 1. See Genentech Inc. v. Novo Nordisk, A/S (CA FC) 42 USPQ2d 1001  (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
	
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.


Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662